Filed 4/30/15 P. v. Valenzuela CA2/6

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B256440
                                                                        (Super. Ct. No. 2013025724)
     Plaintiff and Respondent,                                               (Ventura County)

v.

LUIS VALENZUELA,

     Defendant and Appellant.




                   Luis Valenzuela appeals from the judgment following his
conviction by jury of grand theft (Pen. Code, § 487, subd. (c)), as a lesser
included offense of second degree robbery (id. at § 211); and street terrorism (id.
at § 186.22, subd. (a)). The trial court sentenced him to state prison for nine
years, eight months. Appellant challenges the sufficiency of the evidence to
support his grand theft conviction. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
                   On July 14, 2013, appellant and a younger companion, Timothy
Medina, flagged down Manny Ramirez as he rode his black beach cruiser bike
down Collins Street in Oxnard. Ramirez stopped and spoke with them.
Appellant asked Ramirez where he was from. Ramirez said he had just moved
from Santa Barbara. Appellant asked if he was from East Side and said he did
not like "homies from East Side." East Side Santa Barbara is a Santa Barbara
street gang. Ramirez said he was not affiliated with any gang. Appellant swung
at Ramirez, and tried to punch him. To avoid being hit, Ramirez stepped back,
and away from his bike. Appellant grabbed Ramirez's bike and said, "[T]his is
my bike now." He also said that if Ramirez wanted the bike, he could go to 417
Collins Street, and would need to have an "older homie from the neighborhood
vouch" for him. Medina said, "[i]f you want your bike back, you'll have to throw
down or fight for it." Ramirez left. Appellant walked toward his home at 417
Collins Street with Medina.
              On the same day, Ventura County Sheriff Deputies Jeff Jacobs and
David Schwieder responded to reports of the theft. They spoke to Ramirez, who
described the incident, his bike and the suspects. Ramirez also expressed fear
about getting "jumped or beat up" and being labeled "a rat." The deputies
recovered Ramirez's bike from appellant's house. The bike was repainted and its
frame had "little globules" of damp, sticky reddish-brown spray paint.
                                  DISCUSSION
              Appellant contends there is not sufficient evidence to support his
grand theft conviction. We disagree.
              In reviewing claims of insufficient evidence, we examine the entire
record in the light most favorable to the judgment to determine whether there is
substantial evidence that is reasonable, credible, and of solid value from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. (People v. Maciel (2013) 57 Cal.4th 482, 514-515.) We do not reweigh
the evidence or reassess the credibility of witnesses. (People v. Houston (2012)


                                        2
54 Cal.4th 1186, 1215.) We "'presume in support of the judgment the existence
of every fact the jury could reasonably have deduced from the evidence. . . . A
reversal for insufficient evidence "is unwarranted unless it appears 'that upon no
hypothesis whatever is there sufficient substantial evidence to support'" the jury's
verdict. . . .' [Citation.]" (People v. Manibusan (2013) 58 Cal.4th 40, 87.)
              Grand theft requires that property be taken from the person of
another, with the intent to deprive the person of his property. (§ 487, subd.(c); In
re Jesus O. (2007) 40 Cal.4th 859, 862.) "Evidence of intent to commit a theft 'is
rarely demonstrated by direct proof, and as a result, may be inferred from facts
and circumstances.' [Citation.]" (People v. Hussain (2014) 231 Cal.App.4th
261, 273.) "When someone, intending to steal, causes property to become
separated from the victim's person, then gains possession of the property, the
theft is from the person." (In re Jesus O., supra, at p. 861.)
              Here appellant claims that there was not sufficient evidence that he
formed the intent to steal before he swung at Ramirez. The record belies his
claim. Ramirez stepped away from his bike only to avoid appellant's fist.
Appellant quickly grabbed the bike and said, "It's my bike now." Before leaving
with Ramirez's bike, appellant and Medina told Ramirez that he would need to go
to appellant's house to get it, and to fight for it. Such facts and circumstances
support the inference that appellant intended to steal the bike before he swung at
Ramirez. (In re Jesus O., supra, 40 Cal.4th at p. 861.) We also reject appellant's
claim that the jury's acquitting him of robbery establishes he lacked the intent to
steal, a requisite element of grand theft. We will not speculate about why the
jury acquitted appellant of robbery. Regardless of its reason, there is sufficient
evidence to support his grand theft conviction.




                                          3
                               DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                             PERREN, J.


We concur:



             GILBERT, P .J.



             YEGAN, J.




                                         4
                                 Nancy L. Ayers, Judge
                           Superior Court County of Ventura
                         ______________________________



             The Law Office of John Derrick, John Derrick, under appointment by the
Court of Appeal, for Defendant and Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.